[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                  SEPTEMBER 8, 2010
                                       No. 10-11539                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                           D.C. Docket No. 1:09-cr-20944-KMM-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus

LUIS A. BAEZ,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (September 8, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

         Margaret Foldes, appointed counsel for Luis Baez, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Baez’s conviction and sentence are AFFIRMED.




                                          2